Citation Nr: 1721063	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  08-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disability, to include spondylotic changes at L4-5 and L5-S1.

2.  Entitlement to service connection for degenerative joint disease of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to February 1974. 

These matters were received by the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  They are on appeal from a July 2007 rating decision.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In May 2013, these issues were remanded for further development.  They have now been returned to the Board for adjudication.

In May 2017, the Veteran submitted a Form 9 substantive appeal for the issue of entitlement to a rating in excess of 30 percent for bilateral pes planus with bilateral calcaneal spur.  This newly appealed issue has not yet been certified to the Board, and will be addressed by the Board at a later date.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record is against finding that a back disability was incurred in or related to active duty, lumbar arthritis was not manifest within one year of separation from active duty, and a back disability was not caused or aggravated by a service-connected disability.

2.  The preponderance of the competent and credible evidence of record is against finding that degenerative joint disease of the knees was incurred in or related to active duty, bilateral knee arthritis was not manifest within one year of separation from active duty, and degenerative joint disease of the knees was not caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  A back disability, to include spondylotic changes at L4-5 and L5-S1, was not incurred in or aggravated by service, lumbar arthritis may not be presumed to have been so incurred, and the disorder was not caused or permanently aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  Bilateral knee degenerative joint disease was not incurred in or aggravated by service, arthritis of the knees may not be presumed to have been so incurred, and the disorder was not caused or permanently aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In May 2013, the case was remanded for further development.  A new VA examination was held in June 2015, and adequate VA examination opinions and additional VA treatment records were associated with the record.  All new evidence was considered prior to the issuance of the November 2016 supplemental statement of the case.  The Board therefore finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The AOJ has provided adequate assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Therefore, the Board has decided upon the merits of the claims addressed below.  

Service Connection

The Veteran contends that his service-connected foot disorders have caused or aggravated his current back and knee disabilities.  He has submitted written statements indicating that he feels his chronic foot problems led to gradual, progressive aggravation of his spine and knees, leading to degeneration of the joints and pain.  The Veteran is currently service connected for bilateral pes planus with bilateral calcaneal spurs, hallux valgus, and metatarsalgia.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see 38 C.F.R. § 3.310(b).

Back Disability

The Veteran has a current back disability, which was diagnosed as lumbar spondylosis and degenerative arthritis of the spine by the February 2010 and June 2015 VA examiners.

A July 1978 private treatment record noted that the Veteran had a back injury in November 1977, and that he complained of back pain since that injury.  He reported having increased pain in the past week and having difficulty lifting heavy objects.  Physical examination found slight spasm and flattening of the lumbosacral curvature.  He was diagnosed with mild muscle spasm.

His VA treatment records include complaints of low back pain due to sciatica and chronic knee pain, and they show diagnoses of osteoarthritis and degenerative joint disease.  His private treatment records include a February 1995 MRI of the lumbosacral spine which showed spondylotic changes at L4-5 and L5-S1.

The Veteran did not incur an in-service injury to the back.  The Veteran's service treatment records show no complaints or treatment related to a back injury, and his January 1974 separation examination found a normal spine.  Moreover, the Veteran affirmatively denied recurrent back pain on his January 1974 Report of Medical History.  The Veteran does not contend that his back injury was incurred in service or that it is related to any incident in service, nor is there any evidence of record indicating that a back disability was incurred in service.  The Veteran reported at his February 2010 VA examination that this back pain had started approximately 15 years earlier, which is many years after his separation from service in 1974.  The first indication of back pain in the Veteran's treatment records is a notation of a 1977 back injury at work, but even at that time there was no diagnoses of arthritis or indication of a back disorder related to service.  Therefore, the evidence does not rise to the level of equipoise to support a finding that the Veteran's back disability was incurred in or otherwise related to his military service, nor is there any evidence that lumbar arthritis manifested to a compensably disabling degree within a year of his discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  There is therefore no evidence which would allow for a grant of service connection on a direct or presumptive basis.

The Veteran only contends that his current back disability was caused or aggravated by his service-connected foot disorders.  Unfortunately, the preponderance of the evidence weighs against finding that service connection for a back disability is warranted on a secondary basis.

The Veteran has attended two VA examinations, and neither VA examiner found that the Veteran's current back disability was caused or aggravated by his service-connected foot conditions.  Both examinations were performed by physicians who had reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran reported having back pain for 15 years that had a gradual onset.  The February 2010 examiner stated that he could not establish secondary service connection to the service-connected foot condition without resort to mere speculation.  He explained that lumbar spondylosis and low back pain had a multifactorial etiology, and that the Veteran had a long history of morbid obesity, which could be one cause of the back disorder.  He also noted that the Veteran had an on-the-job injury in 1977.  

The Board stated in its May 2013 remand that this opinion was not sufficiently specific regarding possible aggravation by the service-connected foot disability, and therefore another VA examination and opinion was obtained in June 2015.  The examiner discussed the Veteran's medical history in detail, including discussion of his service connection for both bilateral severe pes planus and hallux valgus deformity in the feet.  This VA examiner repeated largely the same rationale as the prior examiner, and he clarified that for these reasons, it was less likely as not that any back disability was caused or aggravated (worsened in severity beyond its natural progression) by the Veteran's service-connected pes planus.  Both examiners summarized their opinion by stating that they could not establish service connection of the low back condition to the foot condition without resort to speculation.

The Board finds that these VA medical opinions are adequate to decide the current issue, and they weigh against the claim.  "An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . ."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  An equivocal medical opinion may still be competent, and cannot be considered "non-evidence."  Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008).  Although the examiners stated that they could not relate the Veteran's back disability to his service-connected foot disorders without resort to speculation, they did provide an explanation for this finding, stating that lumbar spondylosis and low back pain had a multifactorial etiology, and that the Veteran had other significant risk factors, including a long history of obesity and an intervening back injury in 1977.  An inconclusive opinion is valid when the application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability that a physician could only speculate as to the cause of a claimant's disability or condition.  Jones, 23 Vet. App. at 390-391.  These medical opinions adequately stated that there were multiple possible etiologies of the Veteran's back disability, indicating that it could not be said to at least an as likely as not probability that the Veteran's back disability was related to his service-connected foot disorders.

The June 2015 VA examiner further concluded that it was less likely than not that the Veteran's back disability was caused or aggravated by his service-connected pes planus.  While the examiner did not specifically list all of the Veteran's service-connected foot diagnoses in his conclusion (pes planus with bilateral calcaneal spurs, hallux valgus, and metatarsalgia), it is clear from the Board's reading of his examination report in its entirety that the Veteran's entire foot disability picture was taken into consideration by the examiner in forming his opinion.  He discussed the Veteran's foot pain complaints and difficulty walking, and noted that the Veteran was service-connected for severe pes planus and hallux valgus deformity.  As part of the same series of examinations, the same examiner also examined the Veteran's feet and diagnosed him with pes planus, hammer toes, and hallux valgus, as well as a calcaneal spur on the left foot, and it was on the basis of this examination that the Veteran's left foot disability was recharacterized in an August 2015 rating decision.  The Board therefore finds that the June 2015 VA examiner was well-apprised of the Veteran's bilateral foot disability picture, and his failure to specifically list all of the Veteran's different diagnoses in rendering his medical opinion does not diminish its value.  See, e.g., Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) ("a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought.").  The fact that the Veteran's service-connected foot diagnoses were again recharacterized in August 2016 and May 2017 rating decisions also does not render the June 2015 VA examiner's opinion to be inadequate, as this was not a grant of service connection for new, unconsidered disabilities, but rather for additional diagnoses pertaining to the same foot symptoms that had already been examined and discussed by the June 2015 VA examiner.

There are no other contradictory medical opinions of record from a qualified medical professional, and the Board finds the VA opinions to be probative evidence which weighs against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000)

The Board acknowledges the Veteran's lay statements that he believes his bilateral foot disabilities have caused or aggravated his back disorder.  The Veteran is competent to report symptoms such as back pain and difficulty walking.  While the Veteran may sincerely believe that his service-connected foot disorders caused his back disability, his testimony on the etiology of his condition is less probative than the findings of the more qualified VA physician examiners.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The weight of the evidence therefore preponderates against entitlement to service connection for a back disability, on a direct, presumptive, or a secondary basis.  In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Degenerative Joint Disease of the Knees

The Veteran has a current diagnosis bilateral knee degenerative joint disease, as is shown in his VA treatment records and at both the February 2010 and June 2015 VA examinations.  A March 1997 private evaluation found mild bilateral degenerative joint space narrowing in both of the medial and lateral joint compartments of the knees.

There is no evidence indicating that the Veteran had an in-service knee injury, nor has the Veteran asserted that his knee disability began during service or that it is related to any incident or injury in service.  His January 1974 separation examination found normal lower extremities and he affirmatively denied arthritis, joint problems or a "trick" or locked knee of his Report of Medical History.  The Veteran reported at his February 2010 VA examination that his knee problems had started approximately 15 years earlier, which is many years after his separation from service.  The evidence does not support a finding that the Veteran's bilateral knee degenerative joint disease was incurred in or otherwise related to his military service, nor that it manifested to a compensably disabling degree within a year of his discharge from active duty, and therefore service connection is not warranted on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Veteran's only contention is that his bilateral knee disability was caused or aggravated by his service-connected foot disorders.  The preponderance of the evidence, however, weighs against finding that service connected is warranted on a secondary basis.

Both of the VA examination reports of record, from February 2010 and June 2015, weigh against the claim.  The examinations were performed by qualified physicians who reviewed the claims file, accurately discussed the Veteran's contentions, and performed an in-person examination of the Veteran.  At a February 2010 VA examination, the examiner opined that he could not determine service connection for the knees without resort to mere speculation, because "osteoarthritis of the knees could be a result of normal aging."  He further wrote that another known risk factor for the condition was obesity, and the Veteran had a long history of morbid obesity.  The June 2015 examiner found that the Veteran's knee disorder was less likely than not caused or aggravated by his service-connected pes planus.  He wrote that it could have been aggravated by obesity and normal aging, but that it was not likely due to pes planus.  As was discussed above, the Board finds that the February 2010 VA examination report does have probative weight against the claim, as the examiner's conclusion does contain an explanation of the alternate etiologies-obesity and aging-which could have caused the Veteran's bilateral knee disorder and which are the reason why he was unable to relate the disorder to the service-connected disorder without resorting to mere speculation.  See Jones, 23 Vet. App. at 390.  Furthermore, the June 2015 examiner's opinion is not equivocal, and provides a clear conclusion with adequate rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.

As was discussed above, the Board finds that the June 2015 VA examiner's failure to specify all of the Veteran's service-connected bilateral food diagnoses when rendering his nexus opinion does not diminish the value of the medical opinion, as his opinion, when read in its entirety and in conjunction with the entire examination report, shows that he fully examined the Veteran's feet and was aware of their full symptomatology prior to providing the opinion.  There are no other contradictory medical opinions of record from any other qualified medical professionals.

While the Veteran may believe that his bilateral foot disabilities caused or aggravated his bilateral knee degenerative joint disease, his testimony on the etiology of his condition is less probative than the findings of the more qualified VA physician examiners.  See Jandreau, 492 F.3d at 1377. 

The weight of the evidence therefore preponderates against entitlement to service connection for degenerative joint disease of the knees, on a direct, presumptive, or a secondary basis.  The Board has again considered the doctrine of reasonable doubt, but the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a back disability, to include spondylotic changes at L4-5 and L5-S1, is denied.

Entitlement to service connection for degenerative joint disease of the knees is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


